Citation Nr: 1409908	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for lung cancer.  

4.  Entitlement to service connection for scars as residuals of cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to March 1982, from February 1983 to February 1987, from August 1990 to April 1991, and from April 1995 to June 2000.  He also served with the U.S. Naval Reserve and the Army National Guard for many years, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded these claims for additional development in November 2012.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to service connection for lung cancer and for scars as residuals of cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that a back disorder, diagnosed as lumbar degenerative changes, is related to his military service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that a neck disorder, diagnosed as degenerative arthritis of the neck and cervical spondylosis, is related to his military service.  


CONCLUSIONS OF LAW

1.  A back disorder, diagnosed as lumbar degenerative changes, was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A neck disorder, diagnosed as degenerative arthritis of the neck and cervical spondylosis, was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determinations reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claims for service connection for back and neck disorders without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The presumptions of service connection found under §§ 3.307 and 3.309, to include those related to the presumption of soundness and aggravation, do not apply to periods of ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Arthritis is a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of inservice symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


Back and Neck

The Veteran seeks service connection for both back and a neck disorders which he contends arose from incidents in service.  

Service treatment records include several complaints of back pain in December 1981 and January 1982 when the Veteran was seen for mid-back pain after slipping on the ice and falling.  Muscle spasm was noted.  X-ray studies of the thoracic spine were negative.  

In March 1982 the Veteran was seen again for mid-back pain.  No scoliosis or obvious bony abnormalities were seen and he was assessed with mechanical back strain.  

In June 1983 the Veteran complained of back pain after climbing a ladder and lifting.  He denied any traumatic event.  Assessment was possible thoracic ligament strain.  It was noted that he denied a previous history of back pain and to rule out herniated nucleus pulposus.  An X-ray report of the mid-thoracic spine suggested possible buckling of the disc at T6-7.  

A May 1986 service treatment record revealed that the Veteran fell down a ladder and had back pain.  He had some pain on range of motion and a small red spot on his back.  He also complained of pain in the left shoulder.  Assessment was a muscle strain secondary to a fall.  

In September 1986 the Veteran complained of upper and middle back pain from the neck radiating down the right side.  The only known trauma noted was in May 1986.  There were complaints of posterior neck and mid-back pain.  Examination revealed some spasms in the mid-back.  Assessment was spastic torticulosis.  

Further complaints of neck and mid-back spasm and pain were recorded in October 1986.  There was a limited range of motion due to spasm in the neck.  Assessment was muscle spasm in the neck and mid-back pain.  

Upon discharge from his last period of active duty, the Veteran's January 2000 report of medical history noted back and neck pain.  

Post-service, on VA hospitalizations in December 2004, June 2005, October and November 2005, and January and February 2007, there were diagnoses of chronic episodic back pain with left sciatica, quiescent, in setting of reported outside MRI evidence of lumbarization of S1 with spurring and disc bulging causing neuroforaminal encroachment.  

VA imaging studies in November 2005 disclosed mild C5-6 and C6-7 degenerative disc disease.  

A December 2005 VA medical record noted a reported history of chronic neck pain for the prior 20 years.  

VA imaging studies in July 2007 revealed degenerative changes in the thoracic spine.  

VA discharge summaries dated in February 2009, June 2010 and June 2011 included Axis III diagnoses of chronic episodic low back pain with left sciatica and episodic neck pain with evidence of degenerative changes.  

The Veteran underwent a VA examination of the back and neck in November 2012.  The examiner diagnosed lumbar degenerative changes and neck degenerative arthritis.  It was noted that an imaging study showed cervical spondylosis.  After reviewing the claims file and examining the Veteran, the VA examiner opined that his back and neck disorders were at least as likely as not related to his military service.  She explained that service treatment records showed neck and back pain due to a fall in service in 1986 and that he had been seen and treated on a regular basis since.  

Based upon a review of all the evidence of record, the Board finds that service connection for both a back and a neck disorder is warranted in this case.  Initially, the Board notes that in the November 2012 VA examination the Veteran currently has been diagnosed with lumbar degenerative changes as well as degenerative arthritis of the neck and cervical spondylosis.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with current back and neck disabilities.  

Service treatment records also document his incurrence of back and neck injuries during his first and second periods of active duty.  The Federal Circuit has explicitly rejected the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  In this case, although service treatment records are silent as to lumbar degenerative changes or degenerative arthritis of the neck or cervical spondylosis, the Board finds that the lay statements of the Veteran describing the onset and chronicity of symptoms associated with his neck and back disorders first manifesting during active military service to be credible and supported by the later diagnoses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the second requirement for service connection is also met for these claims.  

With respect to the third requirement, the evidence in support of the Veteran's claims includes the medical opinions of the November 2012 VA examiner that indicated there was a connection between lumbar degenerative changes and the Veteran's active service and degenerative arthritis of the neck and cervical spondylosis and the Veteran's active service.  No contrary medical opinion is found in the claims file for either claim.  

The Board finds that under the circumstances of this case, and upon granting the Veteran the benefit of the doubt, the November 2012 medical opinion of the VA nurse practitioner, as well as the credible lay evidence of the Veteran, are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed lumbar degenerative changes and a period of active duty and between the Veteran's currently diagnosed degenerative arthritis of the neck and cervical spondylosis and a period of active duty.  No doubt further inquiry could be undertaken with a view towards development of these claims, perhaps by seeking clarification from a VA orthopedist whether degenerative changes in the back and neck began prior to the Veteran's discharge from active duty and whether any lumbarizaton represented superimposed residuals of an in-service back injury as requested in the Board's November 2012 remand.  However, resolving all reasonable doubt in the Veteran's favor, the Board will find that the third requirement for service connection on a direct basis is met in this case for these two claims.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's claims for service connection for both a back and a neck disorder.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for these claims, the claims for service connection for both a back disorder and a neck disorder are granted.  


ORDER

Service connection for a back disorder, currently diagnosed as lumbar degenerative changes, is granted.  

Service connection for a neck disorder, currently diagnosed as degenerative arthritis of the neck and cervical spondylosis, is granted.  


REMAND

Unfortunately, a remand is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

The Board has determined that further development of the Veteran's claims for service connection for lung cancer and for scars as residuals of cancer is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, a remand for compliance with the directives of the Board's November 2012 remand is warranted.  

In the Board's November 2012 remand, it requested that the Veteran be scheduled for a VA examination to determine the origin of his lung cancer and its residuals and that the examiner answer a number of questions posed by the Board.  Although the Veteran was examined in November 2012 and diagnosed with asthma and adenocarcinoma, the VA nurse practitioner failed to make any findings regarding residual scars from lung cancer surgery in August 2007 and failed to answer the specific questions posed by the Board's remand.  Instead, she suggested that the medical opinion regarding lung cancer and shortness of breath while in service should be determined and assessed by a pulmonologist.  Subsequently, the RO failed to explain the absence of a pulmonologist's report or why the November 2012 VA examiner failed to produce a report related to the Veteran's complaint of residual scars as residuals of cancer.  

Therefore, on remand the RO/AMC should ensure that VA examiners render opinions consistent with the instructions in this Remand to further the adjudication of the remaining claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for residuals of lung cancer and whose records are not found within the paper or electronic claims folders.  

After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the Veteran's paper or electronic file any records identified by the Veteran or his representative that are not already associated with his paper or electronic folders, in particular any recent records of treatment or evaluation from the Providence VA Medical Center, the VA Central Western Massachusetts Healthcare System, or the Hyannis VA outpatient clinic, for the period from September 2011 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above, the Veteran should be scheduled for VA respiratory and scar examinations with appropriate examiners, to include a pulmonologist as suggested by the November 2012 VA examiner, is possible, in order to complete those tasks left undone from the November 2012 Board remand and VA examination so as to determine the origin of the Veteran's lung cancer and its residuals.  

The claims file should be made available to each examiner for review.  Any respiratory examiner is advised that the medical records pertaining to right upper lobe lung cancer surgery in August 2007 are to be found in the Veteran's electronic folder.  Any tests or studies an examiner feels would be useful, such as a pulmonary function test, should be undertaken.  

The respiratory examiner should respond to the following: 

a) Given the stage of the Veteran's lung cancer when it was removed in August 2007, what would, at least as likely as not (a 50 percent or greater probability), be the time frame for its onset?  Please explain.  

b) Given the Veteran's documented complaints of chest pain on separation examination, in February 2000, was it at least as likely as not (a 50 percent or greater probability) that this was an early symptom of his lung cancer?  Please explain.  

The scars examiner should examine the scars which the Veteran claims are the residuals of cancer and opine whether any scars, surgical or otherwise, are related to any diagnosed respiratory disorder, such as asthma, or represent residuals from lung cancer surgery, and identify whether they are painful and/or unstable and complete a Scars Questionnaire.  

A rationale for all requested opinions shall be provided.  If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC should review the opinions of the examiners.  If any opinion is incomplete or fails to respond to the Board's questions, it should be returned for completion.  If any additional tests or specialist examinations are recommended, such as the request for a pulmonologist made in November 2012, they should be done, to the extent possible.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

4.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


